DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.

Response to Amendment
This Office Action is in response to the Request for Continued Examination filed on the date: October 11, 2022.
Claims 1-13 and 15-19 are currently pending.  Claims 1, 7, 11 and 18 have been amended.  Claim 14 has been cancelled.  No claims are new.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
Applicant’s arguments, see REMARKS page 5, with respect to the rejection of claim 18 have been fully considered and are persuasive.  The rejection of claim 18 has been withdrawn. 

Claim Rejections – 35 U.S.C. §103
Applicant’s arguments, see REMARKS pages 5-7, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kato et al. JP4247076B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. 2005/0200841 (called Talbot hereinafter and applicant disclosed art), in view of Kim et al. KR1020120133589 (called Kim hereinafter, applicant disclosed art and English machine translation provided by the examiner), in view of Kuan 2011/0052040 (previously cited) and further in view of Kato et al. JP4247076B2 (called Kato hereinafter and English machine translation provided by the examiner).

Regarding independent claim 1, Talbot teaches, in Figure 6A, a device for inspecting substrates (Fig. 6A), the device comprising: 
a substrate mounting part (stage 632) for mounting a substrate (wafer 622); 
an analysis part (Fig. 6B; 652) configured to determine presence of abnormality of the substrate (para [0054, 0058 and 0060]).
Talbot fails to teach a measurement part moving relative to the substrate and for monitoring the substrate; a control part configured to control a movement path of the measurement part so that at least some regions are monitored from positions different from each other with respect to the substrate.
Kim teaches, in Figure 6, a measurement part (120) moving relative to the substrate (10) and for monitoring the substrate; a control part (130) configured to control a movement path (moving 120) of the measurement part so that at least some regions are monitored from positions different from each other with respect to the substrate (Fig. 6).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Talbot with the movable measurement device as described by Kim for the purpose of measuring reflected light from the substrate to determine if a particular area of the substrate is defective.
Talbot and Kim fail to teach a plurality of substrates comprising a first substrate and a second substrate; determine presence of abnormality of the plurality of substrates determining whether monitoring information of the first substrate falls within an error range set based on the first substrate and whether monitoring information of the second substrate falls within an error range set based on the second substrate.
Kuan teaches a plurality of substrates comprising a first substrate and a second substrate (Fig. 6; 600; para [0050]); determine presence of abnormality of the plurality of substrates determining whether monitoring information of the first substrate falls within an error range set based on the first substrate (Figs. 3A and 6; para [0040 and 0049], each segment is compared to one another to determine any abnormality, with the error range being the difference between the two segments being acceptable or not and since the segments are supposed to be identical to each other the first substrate is thus considered to being used as monitoring information for itself) and whether monitoring information of the second substrate falls within an error range set based on the second substrate (Figs. 3A and 6; para [0040 and 0049]; other segments being compared with each other).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Talbot and Kim with the plurality of substrates being inspected as described by Kuan for the purpose of inspecting a plurality of substrates at the same time resulting in increased flexibility and efficiency of inspecting substrates.
Talbot, Kim and Kuan fail to teach only some regions of a first substrate, and only some regions of a second substrate of which at least a portion thereof is different from the some regions of the first substrate, are monitored with respect to a plurality of substrates.
Kato teaches only some regions of a first substrate, and only some regions of a second substrate of which at least a portion thereof is different from the some regions of the first substrate, are monitored with respect to a plurality of substrates (1st paragraph under Tech-Solution heading; “each of the first substrate inspection apparatuses is characterized by inspecting different types of substrate”, different substrates are inspected thus portions between each substrate inspected would be different from each other).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Talbot, Kim and Kuan with the inspection of a plurality of different substrates as described by Kato for the purpose of inspecting a plurality of different substrates to improve the productivity of the inspection system while reducing inspection time.

Regarding claim 2, Talbot, Kim, Kuan and Kato teach the device of claim 1, Kuan further teaches wherein the plurality of substrates are selected from substrates for which a same predetermined process has been performed (Fig. 6; para [0016]).

Regarding claim 3, Talbot, Kim, Kuan and Kato teach the device of claim 1, Kim further teaches, in Figure 6, further comprising a support part (161 and 162) installed over the substrate mounting part, wherein the measurement part is installed under the support part so as to be movable in one direction (120 is under 161 and 162).

Regarding claim 4, Talbot, Kim, Kuan and Kato teach the device of claim 3, Kim further teaches wherein at least one of the substrate mounting part and the support part is installed so as to be rotatable around a center axis of the substrate (Fig. 6; 161, 162 and 120 are moved around the substrate with the center axis being the middle of substrate 10).

Regarding claim 5, Talbot, Kim, Kuan and Kato teach the device of claim 1, Kim further teaches wherein the control part controls the measurement part so that the measurement part has a linear movement path (Fig. 6; linear movement along 161 or 162).

Regarding claim 6, Talbot, Kim, Kuan and Kato teach the device of claim 1, Kim further teaches wherein the control part performs control so that the measurement part has a movement path via a central portion of the substrate (Fig. 6; movement along 161 and 162 center area of the substrate).

Regarding claim 7, Talbot, Kim, Kuan and Kato teach the device of claim 1, Kim further teaches wherein the control part performs control so that the measurement part has a movement path bent at a central portion of the substrate (Fig. 6; movement along 161 and 162 allow a movement path ben at the center of the substrate).

Regarding claim 8, Talbot, Kim, Kuan and Kato teach the device of claim 1, Kim further teaches wherein the control part performs control so that the movement path of the measurement part has a length not greater than a diameter of the substrate (Fig. 6; the movement along 161 and 162 will be kept within the dimensions of the substrate).

Regarding claim 9, Talbot, Kim, Kuan and Kato teach the device for inspecting substrates of claim 1, Kim further teaches wherein the measurement part intermittently monitors the substrate on the movement path (Fig. 6; 120 moves along the path shown and monitors the substrate).

Regarding claim 10, Talbot, Kim, Kuan and Kato teach the device for inspecting substrates of claim 1, Talbot further teaches wherein the substrate mounting part is installed in a loadlock chamber configured to store the plurality of substrates which are transported from a process chamber in which a predetermined process is performed (Fig. 6A; para [0061-0062], the wafer is placed in a load-lock subsystem 642), or is installed in a front end module (EFEM) connected to the loadlock chamber and configured to discharge the plurality of substrates.

Claims 11-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot, in view of Kuan and further in view of Kato.

Regarding independent claim 11, Talbot teaches, in Figure 6A, a method for inspecting substrates (Abstract), the method comprising: 
selecting a first substrate (622); 
monitoring some regions of the first substrate (Fig. 6A; para [0054, 0058 and 0060]); and 
determining presence of abnormality of the first substrate (para [0054, 0058 and 0060]).
Talbot fails to teach selecting a second substrate from a plurality of substrates; monitoring some regions of the second substrate; determining presence of abnormality from monitoring information about the second substrate; determining presence of abnormality of the plurality of substrates determining whether monitoring information of the first substrate falls within an error range set based on the first substrate and whether monitoring information of the second substrate falls within an error range set based on the second substrate.
Kuan teaches, in Figure 6, selecting a second substrate (one of the substrates 600) from a plurality of substrates (600); monitoring some regions of the second substrate (para [0016 and 0050]); determining presence of abnormality from monitoring information about the second substrate (para [0016 and 0050]); determining presence of abnormality of the plurality of substrates determining whether monitoring information of the first substrate falls within an error range set based on the first substrate (Figs. 3A and 6; para [0040 and 0049], each segment is compared to one another to determine any abnormality, with the error range being the difference between the two segments being acceptable or not and since the segments are supposed to be identical to each other the first substrate is thus considered to being used as monitoring information for itself) and whether monitoring information of the second substrate falls within an error range set based on the second substrate (Figs. 3A and 6; para [0040 and 0049]; other segments being compared with each other).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Talbot with the plurality of substrates being inspected as described by Kuan for the purpose of inspecting a plurality of substrates at the same time resulting in increased flexibility and efficiency of inspecting substrates.
Talbot and Kuan fail to teach a first substrate and a second substrate, which are different from each other, from a plurality of substrates; monitoring only some regions of the first substrate; monitoring only some regions of the second substrate of which at least a portion thereof is different from the some regions of the first substrate.
Kato teaches a first substrate and a second substrate, which are different from each other, from a plurality of substrates; monitoring only some regions of the first substrate; monitoring only some regions of the second substrate of which at least a portion thereof is different from the some regions of the first substrate (1st paragraph under Tech-Solution heading; “each of the first substrate inspection apparatuses is characterized by inspecting different types of substrate”, different substrates are inspected thus portions between each substrate inspected would be different from each other).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Talbot and Kuon with the inspection of a plurality of different substrates as described by Kato for the purpose of inspecting a plurality of different substrates to improve the productivity of the inspection system while reducing inspection time.

Regarding claim 12, Talbot, Kuan and Kato teach the method of claim 11, Kuan further teaches wherein in the selecting of the first substrate and the second substrate, the first substrate and the second substrate are selected from among a plurality of substrates belonging to one lot (Fig. 6; para [0016 and 0050]).

Regarding claim 13, Talbot, Kuan and Kato teach the method of claim 11, Kuan further teaches wherein, in the selecting of the first substrate and the second substrate, the first substrate and the second substrate are selected from among a plurality of substrates for which a predetermined process is performed in a same chamber (Fig. 6; para [0016 and 0050]).

Regarding claim 18, Talbot, Kuan and Kato teach the method of claim 11, Kuan further teaches wherein, in the determining of presence of abnormality, when the monitoring information about the first substrate and the information about the second substrate each fall within the error range, a processed state is determined to be good (para [0049]; the substrates are compared with each other to determine any defects, if the comparisons are the same then there are no defects).

Regarding claim 19, Talbot, Kuan and Kato teach the method of claim 18, Kuan further teaches, in Figure 6, wherein, in the determining of presence of abnormality, when a monitoring region of the first substrate and a monitoring region of the second substrate partially overlap, the error range is corrected by using a deviation in monitoring information about an overlapping region (para [0049]; the substrates are compared against each other to determine any defective substrates, thus overlapped substrates would still be compared to other substrates which causes any potential errors would be corrected).

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot, in view of Kuan, in view of Kato and further in view of Kim.

Regarding claim 15, Talbot, Kuan and Kato teach the method of claim 11, but fail to teach wherein the monitoring of some regions of the first substrate is performed by moving a measurement part, for monitoring the first substrate, relative to the first substrate in a first direction via a central portion of the first substrate.
Kim teaches, in Figure 6, wherein the monitoring of some regions of the first substrate is performed by moving a measurement part (120), for monitoring the first substrate, relative to the first substrate in a first direction via a central portion of the first substrate (Fig. 6; movement along 161 and 162 within the center area of the substrate).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Talbot, Kuan and Kato with the movable measurement device as described by Kim for the purpose of measuring reflected light from the substrate to determine if a particular area of the substrate is defective.

Regarding claim 16, Talbot, Kuan, Kato and Kim teach the method of claim 15, Kim further teaches, in Figure 6, wherein the monitoring of some regions of the second substrate is performed by moving the measurement part (120), for monitoring the second substrate, relative to the second substrate in a second direction (movement along 161 and/or 162), which is different from the first direction, via the central portion of the second substrate (Fig. 6; movement along 161 and 162 within the center area of the substrate).

Regarding claim 17, Talbot, Kuan, Kato and Kim teach the method of claim 15, Kim further teaches, in Figure 6, wherein the monitoring of some regions of the first substrate is performed by intermittently monitoring the first substrate while the measurement part for monitoring the first substrate moves, and the monitoring of some regions of the second substrate is performed by intermittently monitoring the second substrate while the measurement part for monitoring the second substrate moves (the measuring device 120 moves to various positions which will monitor the substrates, thus it will monitor the plurality of substrates while moving as shown in Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chikamatsu et al. discloses “Defect inspection method and defect inspection apparatus” (see 2008/0204736)
Nakano et al. discloses “Apparatus and method for inspecting defects” (see 2010/0265496)
Yoshida et al. discloses “Method and apparatus for inspecting pattern defects” (see 6927847)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2858                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858